DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of SE14507925 filed June 27, 2014 as required by 37 CFR 1.55. A copy of the WO publication of PCT/SE2015/050656 filed June 5, 2015 was received.
Claim Status
Claims 1, 5, 11, 13, and 14 are amended. Claims 1, 2, 5, 8-22 are pending. Claims 3, 4, 6, and 7 are cancelled. Claims 13-17 are withdrawn. Claims 1, 2, 5, 8-12, and 18-22 are under examination.
The claim status identifier of claim 1 recites “(Previously Presented)”. However, there are amendments to claim 1 such that this status identifier is incorrect. In the claim listing, the status of every claim must be indicated after its claim number. CFR 1.121(c).
The arguments directed to claim 18 were found persuasive. Claim 18 was not amended. Upon further search and consideration a new rejection over Yamamura and one of Maeda, Kazuhiro, or Taniguchi is applied. This action is a second non-final.
Withdrawn Claim Rejections - 35 USC § 112
The following 112(b) rejection is withdrawn due to claim cancellation:
Claim 3 lines 2-3 “the quenching and cooling step b)”. 
The following 112(b) rejection is withdrawn due to claim amendment:
Claim 11 line 2 “I +Dw/30 mm”.
Response to Arguments
Taniguchi: Claim 18
Applicant’s arguments, see page 10, filed October 14, 2020, with respect to the rejection of claim 18 under Taniguchi have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
	The applicant persuasively argues the Cr, Mo, Ni, and V contents of Taniguchi do not overlap with those of claim 18.
Maeda in view of Kazuhiro and Uchida: Claim 1
Applicant's arguments filed October 14, 2020 with respect to Maeda in view of Kazuhiro and Uchida have been fully considered but they are not persuasive.
	The applicant argues the combination of Maeda, Kazuhiro, and Uchida is improper because of hindsight reasoning.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	The applicant argues the recited order of steps is absent from the cited art and is only present in applicant’s specification.
	The examiner respectfully disagrees. Maeda teaches carbonitriding then induction hardening (Maeda abstract, [0010], and Tables 1 and 2) with tempering carried out between carbonitriding and induction hardening (Maeda abstract, [0013], [0018], [0020], [0026], and Tables 1 and 2) (i.e. claimed steps a), c), and d). In the same field of endeavor Kazuhiro teaches tempering after completing 
	The applicant argues that Maeda is dated 2003, Kazuhiro is dated 2008, and Uchida is dated 2003, with there being no disclosure to the claimed between 2008 and 2016.
	The examiner respectfully disagrees. While the dates of Maeda, Kazuhiro, and Uchida are correct, evidence to support the above allegation of there “being no disclosures to this effect between 2008 and 2016” has not been provided. The arguments of counsel cannot take the place of evidence in the record. MPEP 716.01(c)(II).
	The applicant argues none of the cited references teach a tempering step between quenching or cooling and induction hardening as recited in claim 1.
	The examiner respectfully disagrees. Maeda teaches tempering between carbonitriding and induction hardening (Maeda abstract, [0013], [0018], [0020], [0026], and Tables 1 and 2). Uchida teaches deep cooling after carbonitriding (Uchida [0010], [0011], and [0022]) (i.e. claimed steps a) and b)) for the benefits of improved surface hardness (Uchida [0010]) and to control the amount of retained austenite produced (Uchida [0016]). In light of the teachings in Uchida one of ordinary skill would understand that to obtain the benefits the deep cooling would have to be performed after the carbonitriding and before tempering. 
	With respect to claim 11, the applicant argues [0024] and [0025] of Maeda are alternative embodiments and the Office’s calculation of 1+Dw/30 is incorrect characterization of Maeda.
	The examiner respectfully disagrees. Maeda teaches a bearing with an inner ring of 14.64 mm and an outer ring of 18.64 mm ([0023]) (i.e. Dw is 18.64-14.64 = 2.66 maximum transverse dimension of the metal component in millimetres). In Maeda Example Nos. 1 and 3 have a carbonitrided depth of about 0.3 mm ([0024] i.e. less than 1+Dw/30 of 1.1 mm) and an induction hardened layer of about 1 mm ([0026] i.e. less than (1.3*(1+Dw/30)) is 1.4 mm). 
Taniguchi: Claims 1 and 20
Applicant's arguments filed October 14, 2020 with respect to the rejection of claims 1 and 20 over Taniguchi have been fully considered but they are not persuasive.
The applicant argues Taniguchi is silent to a tempering step between quenching or cooling and induction hardening such that one of ordinary skill in the art would not add the tempering step without impermissible hindsight.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The tempering step between quenching or cooling and induction hardening is taught by either one of Campanari ([0001], [0008], and [0011]) or Maeda ([0010] and [0013]) for the benefits of reducing the steel hardness and increasing ductility and toughness (Campanari [0005]) or for the entire part to have low hardness, which allows for a further increase in the compressive stress in the surface layer during the induction hardening process, which further improves the rolling contact fatigue life and fatigue strength (Maeda [0013]).
With respect to claim 20, the applicant argues that 18NiCrMo7-6 does not include V, but Taniguchi does such that Taniguchi does not disclose 18NiCrMo7-6.
The examiner respectfully disagrees. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. MPEP 2123(I). Taniguchi teaches “V: maximum 0.3% (including 0%)” and that “Vanadium…need not be added” ([0007] and [0027]). Taniguchi teaches the absence of V and the presence of C, Cr, Mo, Ni, Fe, Si, Mn, P, and S in amounts that overlap with those of 18NiCrMo7-6 (Taniguchi [0015]-[0027]) such that the alloy of Taniguchi reads on claim 20.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 8, 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (EP 1462669) in view of Kazuhiro (JP 2009-203526 machine translation) and Uchida (JP 2005-076679 machine translation).
Regarding claim 1, Maeda teaches a method for surface hardening at least one part of a surface of a metal component ([Abstract (57)]) comprising the steps of: a) enriching the at least one part of a surface of a metal component with at least one of carbon and nitrogen (Abstract (57), [0010] and Table 1-2), c) tempering the at least one part of the surface of the metal component (Abstract (57), [0013], [0018], [0020], [0026], and Tables 1 & 2), and d) induction hardening the at least one part of the surface of the metal component (Abstract (57), [0010] and Table 1 & 2).
Maeda is silent to e), a tempering step after the completion of the enrichment and induction hardening steps. 
In the same field of endeavor of surface treating a rolling bearing, Kazuhiro discloses a tempering step after the enrichment and induction hardening steps have been completed (abstract and [0006]). 
It would be obvious to one of ordinary skill in the art to modify the method disclosed by Maeda with the tempering step in Kazuhiro to improve the rolling fatigue life (Kazuhiro [0002]-[0003] and [0005]). "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007).
Maeda is silent to b) quenching or cooling following the surface enrichment step.
In the same field of endeavor of heat treating bearing steel, Uchida discloses deep cooling after carbonitriding ([0010], [0011], and [0022]).
It would be obvious to one of ordinary to one of ordinary skill in the art to quench after carbonitriding to improve the hardness of the surface (Uchida [0010]) and control the amount of retained austenite produced (Uchida [0016]).  "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
Regarding claim 5, Maeda is silent on the step of deep cooling after enrichment and induction. 
In the same field of endeavor of surface treating a rolling bearing, Kazuhiro teaches a deep cooling treatment from -20°C to -80°C after a step of enrichment and induction (abstract, [0009], and [0010]). The benefits of cold treatment such as enhancing the transformation of austenite to martensite and improving stress relief of the material are known in the art. 
It would be obvious to one of ordinary skill in the art to modify the method of Maeda with the deep cooling treatment of Kazuhiro to improve enhance the transformation of austenite to martensite by forming a surface layer with less than 5 vol% retained austenite (Kazuhiro [0006]) and improve stress relief and hardness with high resistance to pressure impression and hardly cracks (Kazuhiro [0007]). "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
Regarding claim 8, Maeda teaches the metal component constitutes at least part of one of the following: a ball bearing, a roller bearing, a needle bearing, a tapered roller bearing, a spherical roller bearing, a toroidal roller bearing, a ball thrust bearing, a roller thrust bearing, a tapered roller thrust bearing, a wheel bearing, a hub bearing unit, a slewing bearing, a ball screw, or a component for an application in which it is subjected to alternating Hertzian stresses, such as rolling contact or combined rolling and sliding and/or an application that requires high wear resistance and/or increased fatigue and tensile strength (Abstract (57)). 
Regarding claim 9, Maeda is silent to the claimed composition. 
Maeda teaches a use of a high carbon chrome bearing steel, carburized steel, and carbon steels (Abstract, [0018, 0021] and Table 1&2). In the same field of endeavor, Kazuhiro discloses the following composition for a bearing steel (abstract). 
Element
Instant Claims (Wt. %)
Kazuhiro
Cr
0.5-5.0
0.5-3.0
Mo
0.1-5.0
0.5-3.0
C
0.1-1.1
0.2-0.7
Si/Ni/V
Optional
Si 0.4%
impurities
Optional
10 ppm O


As the ranges of the prior art overlap, encompass, or lie within the claimed ranges, and as Maeda discloses equal utility of each element across the entirety of the disclosed range, a prima facie case of obviousness exists. MPEP 2144.05. 
Regarding claim 11, Maeda teaches a bearing with an inner ring of 14.64 mm and an outer ring of 18.64 mm (i.e. Dw of 18.64-14.64 = 2.66 maximum transverse dimension of the metal component in millimetres; [0023]) with a carbonitrided layer depth of about 0.3 mm (i.e. less than 1+Dw/30 of 1.1 mm; [0025]) and after induction hardening a layer depth of about 1 mm (i.e. less than (1.3)*(1+Dw/30) of 1.4 mm; [0026]). 
Regarding claim 12, Maeda teaches the compressive stress in the surface layer (Table 1 and 2 [0036]). The measurement of the surface layer ([0006-0007]) would include a depth of 0 mm and the enriched layer and induction hardened layer having a depth of 1.5 mm ([0025]). Maeda discloses the residual stresses as negative values, it is known within the art that when residual stresses are negative they are compressive and positive residual stresses would be in tension. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda (EP 1462669) in view of Kazuhiro (JP 2009-203526 machine translation) and Uchida (JP 2005-076679 machine translation) as applied to claim 1 above, and further in view of Campanari (EP 2660340).
Regarding claim 2, Maeda teaches carbonitriding ([0010]), and is silent to step a) including case carburizing.
Campanari teaches a method of thermal treatment for steel parts ([0001]) comprising carburizing or carbonitriding ([0011] and [0035]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to replace the carbonitriding of Maeda with carburizing because they are art recognized equivalents (Campanari [0011] and [0035]) where the carburizing process reaches very high hardness on the whole surface of the treated pieces (Campanari [0008]). It is prima facie obvious to substitute equivalents known for the same purpose. MPEP 2144.06(II).
Claims 1, 2, 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi (US 2009/0301608) and either one of Campanari (EP 2660340) or Maeda (EP 1462669).
Regarding claim 1, Taniguchi teaches a method of heat treating a gear ([0001]) comprising carburizing (i.e. a) enriching the at least one part of a surface of a metal component with carbon), gradual cooling, induction hardening a surface layer (i.e. c) induction hardening the at least one part of the surface of the metal component following the quenching or cooling step b)) ([0006] and [0030]), then tempering (i.e. e) tempering the at least one part of the surface of the metal component following the induction hardening step c)) ([0041]) where the gradual cooling transforms into bainite ([0031]) and the surface area of the bainite structure is at least 70% (i.e. b) cooling the at least one part of the surface of the metal component following surface enrichment step a), wherein the at least one part of the surface of the metal component undergoes a bainitic transformation; ([0032]).
Element
Claim 9 (wt %)

Claims 20 and 21
18NiCrMo7-6 (wt%)
Taniguchi [0015]-
[0027] (mass %)
C
0.1 – 1.1

0.15 – 0.21
0.08 – 0.3
Cr
0.5 – 5.0

1.5 – 1.8
0 – 3.0
Mo
0.1 – 5.0

0.25 – 0.35
0 – 1.0
Ni
Optional

1.4 – 1.7
0 – 2.0
V
Optional

- 
0 – 0.3
Fe
Remainder

Balance
Balance
Si
Optional

Max 0.4
0 – 2.0
Mn
-

0.5 – 0.9
0.2 – 3.0
Impurities
Present

Present
Present
P
-

Max 0.025
Max 0.3
S
-

Max 0.035
0.005 – 0.05


Regarding claim 2, Taniguchi teaches carburizing ([0006] and [0031]).
Regarding claim 8, Taniguchi teaches a gear with high fatigue strength and toughness (i.e. an application that requires high wear resistance and/or increased fatigue and tensile strength; [0001] and [0005]).
Regarding claim 9, Taniguchi teaches a composition that overlaps with that instantly claimed as seen in the above table ([0015]-[0027]). A prima facie case of obviousness exists where the claimed ranges or amount overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 11, Taniguchi teaches the amount of carbon in the surface layer is 0.5 to 1.5 mass % ([0033]), test specimens have a diameter of 9 mm (i.e. Dw, the maximum transverse dimension of the metal component in millimetres; [0040]), the carburizing layer depth is 0.4 to 0.7 mm and the induction hardened layer depth is 0.15-1.0 mm (Table 2). The case depth in Taniguchi is up to 1.3 mm (1+(9/30)) and the induction hardening depth is 1.69 (1.3*(1+(9/30))). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi (US 2009/0301608) in view of either one of Campanari (EP 2660340) or Maeda (EP 1462669) as applied to claim 1 above, and further in view of Kazuhiro (JP 2009-203526 machine translation).
Regarding claim 5, Taniguchi is silent to a step of deep cooling after induction hardening step c) and before the tempering step d).
Kazuhiro teaches carbonitriding, induction hardening, deep-cooling, and tempering (Solution, [0006]) of an element that undergoes rolling motion ([0002]). 
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Taniguchi to include a deep-cooling step following induction hardening because it enhances the transformation of austenite to martensite by forming a surface layer with less than 5 vol% retained austenite (Kazuhiro [0006]) and improves stress relief and hardness with high resistance to pressure impression and hardly cracks (Kazuhiro [0007]). 
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi (US 2009/0301608) and either one of Campanari (EP 2660340) or Maeda (EP 1462669) as applied to claim 1 above, and as evidenced by 18CrNiMo7-6 (18CrNiMo7-6. European Steel and Alloy Grades/Numbers SteelNumber. 2008.).
Regarding claim 10, Taniguchi teaches a composition that overlaps with an 18NiCrMo7-6 composition as seen in the above table (Taniguchi [0015]-[0027]; 18CrNiMo7-6). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi (US 2009/0301608) and Maeda (EP 1462669) as applied to claim 1 above.
Regarding claim 12, Taniguchi is silent to the residual stresses of the metal component. 
Maeda teaches a method of carbonitriding and induction hardening ([0010]) and the resulting compressive stress in the surface layer (Table 1 and 2 [0036]). The measurement of the surface layer ([0006] and [0007]) would include a depth of 0 mm and the enriched layer and induction hardened layer having a depth of 1.5 mm ([0025]). Maeda discloses the residual stresses as negative values, it is known within the art that when residual stresses are negative they are compressive and positive residual stresses would be in tension. 
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Taniguchi to have a compressive stress of not less than 200 MPa at the depth of Maeda to the surface area to markedly improve the rolling contact fatigue life and tension-compression fatigue strength, which improves the resistance of the surface to damage while keeping the material cost as before (Maeda Abstract, [0010], [0011], [0037]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi (US 2009/0301608) and Campanari (EP 2660340) as applied to claim 1 above, and further in view of Maeda (EP 1462669).
Regarding claim 12, Taniguchi and Campanari is silent to the residual stresses of the metal component. 
Maeda teaches a method of carbonitriding and induction hardening ([0010]) and the resulting compressive stress in the surface layer (Table 1 and 2 [0036]). The measurement of the surface layer ([0006] and [0007]) would include a depth of 0 mm and the enriched layer and induction hardened layer having a depth of 1.5 mm ([0025]). Maeda discloses the residual stresses as negative values, it is known within the art that when residual stresses are negative they are compressive and positive residual stresses would be in tension. 
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Taniguchi and Campanari to have a compressive stress of not less than 200 MPa at the depth of Maeda to the surface area to markedly improve the rolling contact fatigue life and tension-compression fatigue strength, which improves the resistance of the surface to damage while keeping the material cost as before (Maeda Abstract, [0010], [0011], [0037]).
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi (US 2009/0301608) as evidenced by 18CrNiMo7-6 (18CrNiMo7-6. European Steel and Alloy Grades/Numbers SteelNumber. 2008.).
Regarding claims 20 and 21, Taniguchi teaches a method of heat treating a gear ([0001]) comprising carburizing (i.e. enriching the at least one part of a surface of a metal component with carbon), gradual cooling, induction hardening a surface layer (i.e. induction hardening the at least one part of the surface of the metal component following the quenching or cooling step b)) ([0006] and [0030]), then tempering (i.e. tempering the at least one part of the surface of the metal component following the induction hardening step c)) ([0041]) where the gradual cooling transforms into bainite ([0031]) and the surface area of the bainite structure is at least 70% (i.e. cooling the at least one part of the surface of the metal component following surface enrichment step a), wherein the at least one part of the surface of the metal component undergoes a bainitic transformation; ([0032]).
Taniguchi teaches a composition that overlaps with an 18NiCrMo7-6 composition as seen in the above table (Taniguchi [0015]-[0027]; 18CrNiMo7-6). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I). 
Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi (US 2009/0301608) as evidenced by 18CrNiMo7-6 (18CrNiMo7-6. European Steel and Alloy Grades/Numbers SteelNumber. 2008.) as applied to claim 21 above, and further in view of either one of Campanari (EP 2660340) or Maeda (EP 1462669).
Regarding claim 22, Taniguchi is silent to tempering the at least one part of the surface of the metal component after both of the steps a) and b) have been carried out and before the induction hardening step c).
Campanari teaches a method of thermal treatment for steel parts ([0001]) comprising (a) carburizing, (b) tempering, and (c) induction hardening ([0011]) where carburizing comprises carbon enrichment following by hardening by cooling ([0008]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Taniguchi to perform tempering after carburizing and cooling and before induction hardening because tempering reduces the steel hardness and increases ductility and toughness (Campanari [0005]).
As an alternative to Campanari, Maeda teaches a method of carbonitriding and induction hardening ([0010]) where tempering is carried out between carbonitriding and induction hardening ([0013]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Taniguchi to temper between the carburizing and induction hardening processes because it results in the entire part having low hardness, which allows for a further increase in the compressive stress in the surface layer during the induction hardening process, which further improves the rolling contact fatigue life and fatigue strength (Maeda [0013]).
Claim 1, 2, 8, 9, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamura (JP 2006-038167 machine translation) and one of Maeda (EP 1462669), Kazuhiro (JP 2009-203526 machine translation), or Taniguchi (US 2009/0301608).
Regarding claim 1, Yamamura teaches a rolling bearing ([0001]) that is manufactured by a carburizing and nitriding treatment (i.e. a) enriching the at least one part of a surface of a metal component with at least one or carbon and nitrogen), quenching (i.e. b) quenching the at least one part of the surface of the metal component following surface enrichment step a)), and tempering (i.e. d) tempering the at least one part of the surface of the metal component) so that the residual (i.e. retained) austenite is 8% by volume or less (i.e. wherein the at least one part of the surface of the metal component undergoes a martensitic transformation because residual (i.e. retained) austenite is the austenite that does not transform to martensite upon quenching) ([0006], [0014]-[0017], [0022], and [0025]). 
	Yamamura is silent to step c) induction hardening the at least one part of the surface of the metal component following the quenching or cooling step b).
	Maeda teaches a method of manufacturing a rolling bearing ([0001] and [0010]) comprising carbonitriding, induction heating, and tempering ([0020], [0021], and Tables 1 and 2).
  	It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Yamamura to include an induction hardening step after carburizing and nitriding (i.e. carbonitriding) and before tempering because it imparts a compressive stress of not less than 200 MPa on the surface layer, improving resistance to damage to the surface layer while keeping the material cost unchanged compared to the prior art bearing, thereby simultaneously achieving extended rolling contact fatigue life and improved fatigue strength (Maeda [0010] and [0011]).
As an alternative to Maeda, Kazuhiro teaches a method of manufacturing a rolling bearing surface ([0001] and [0007]) comprising carbonitriding, induction hardening, and tempering ([0009]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Yamamura to perform induction hardening after carbonitriding and quenching and before tempering because induction hardening cracking does not occur in the rolling bearing and pressure resistance is high (Kazuhiro [0015]).
As an alternative to Maeda or Kazuhiro, Taniguchi teaches a component which has little heat treatment distortion and high fatigue strength and toughness ([0001]) manufactured by carburizing then induction hardening only a surface layer ([0006] and [0030]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Yamamura to include a surface layer induction hardening step after carburizing and nitriding because it increases the hardness of the surface layer to at least 55 HRC, which improves bending fatigue strength and pitching strength (Taniguchi [0030]). 
Regarding claim 2, Yamamura teaches carburizing ([0006], [0014]-[0017], [0022], and [0025]).
Regarding claim 8, Yamamura teaches a rolling bearing ([0001]).
Regarding claim 9, Yamamura teaches a composition that overlaps with that claimed ([0006], [0008], and [0010]-[0014]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Element
Claim 9
Claim 18
Yamamura [0006], [0008], [0010]-[0014]
C
0.1 – 1.1 
Less than 0.2
0.1 to 0.5 
Cr
– 5.0
4.0 – 4.5
3 to 5 
Mo
0.1 – 5.0 
4.0 – 4.5
3 to 5 
Fe
Remainder
Remainder
Balance
Si, Ni, and/or V
optional
Si: optional
Ni: 3.0 – 4.0  
V: 1.0-1.5
Si: 0.1 to 1.5 
Ni: 2.5 to 4.5
V: 0.8 to 2.0
Mn
-
Optional
0.1 to 1.5


Regarding claim 18, Yamamura teaches a rolling bearing ([0001]) with a composition that overlaps with that claimed ([0006], [0008], and [0010]-[0014]) that is manufactured by a carburizing and nitriding treatment (i.e. a) enriching the at least one part of a surface of a metal component with at least one or carbon and nitrogen), quenching (i.e. b) quenching the at least one part of the surface of the metal component following surface enrichment step a)), and tempering (i.e. d) tempering the at least one part of the surface of the metal component) so that the residual (i.e. retained) austenite is 8% by volume or less (i.e. wherein the at least one part of the surface of the metal component undergoes a martensitic transformation because residual (i.e. retained) austenite is the austenite that does not transform to martensite upon quenching) ([0006], [0014]-[0017], [0022], and [0025]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
	Yamamura is silent to step c) induction hardening the at least one part of the surface of the metal component following the quenching or cooling step b).
	Maeda teaches a method of manufacturing a rolling bearing ([0001] and [0010]) comprising carbonitriding, induction heating, and tempering ([0020], [0021], and Tables 1 and 2).
  	It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Yamamura to include an induction hardening step after carburizing and nitriding (i.e. carbonitriding) and before tempering because it imparts a compressive stress of not less than 200 MPa on the surface layer, improving resistance to damage to the surface layer while keeping the material cost unchanged compared to the prior art bearing, thereby simultaneously achieving extended rolling contact fatigue life and improved fatigue strength (Maeda [0010] and [0011]).
As an alternative to Maeda, Kazuhiro teaches a method of manufacturing a rolling bearing surface ([0001] and [0007]) comprising carbonitriding, induction hardening, and tempering ([0009]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Yamamura to perform induction hardening after carbonitriding and quenching and before tempering because induction hardening cracking does not occur in the rolling bearing and pressure resistance is high (Kazuhiro [0015]).
As an alternative to Maeda or Kazuhiro, Taniguchi teaches a component which has little heat treatment distortion and high fatigue strength and toughness ([0001]) manufactured by carburizing then induction hardening only a surface layer ([0006] and [0030]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Yamamura to include a surface layer induction hardening step after carburizing and nitriding because it increases the hardness of the surface layer to at least 55 HRC, which improves bending fatigue strength and pitching strength (Taniguchi [0030]). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamura (JP 2006-038167 machine translation) and Kazuhiro (JP 2009-203526 machine translation) as applied to claim 1 above.
Regarding claim 5, Yamamura teaches increasing surface hardness by applying a subzero treatment (i.e. deep cooling the at least one part of the surface of the metal component to below -20°C; [0018]), but is silent to performing it after induction hardening.
Kazuhiro teaches carbonitriding, induction hardening, deep-cooling, and tempering (Solution, [0006]) of an element that undergoes rolling motion ([0002]). 
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Yamamura to include a deep-cooling step following induction hardening because it enhances the transformation of austenite to martensite by forming a surface layer with less than 5 vol% retained austenite (Kazuhiro [0006]) such that the hardness of the surface layer is increased (Yamamura [0018]) and it improves stress relief and hardness with high resistance to pressure impression and hardly cracks (Kazuhiro [0007]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamura (JP 2006-038167 machine translation) and one of Maeda (EP 1462669) or Taniguchi (US 2009/0301608) as applied to claim 1 above.
Regarding claim 11, Yamamura teaches C concentration in the surface layer is 0.6 to 1.5 wt% and N concentration in the surface layer is 0.1 to 0.5 wt% ([0006], [0008], [0016], and [0017]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Yamamura is silent to the case depth and induction hardening depth.
Maeda teaches a bearing with an inner ring of 14.64 mm and an outer ring of 18.64 mm (i.e. Dw of 18.64-14.64 = 2.66 maximum transverse dimension of the metal component in millimetres; [0023]) with a carbonitrided layer depth of about 0.3 mm (i.e. less than 1+Dw/30 of 1.1 mm; [0025]) and after induction hardening a layer depth of about 1 mm (i.e. less than (1.3)*(1+Dw/30) of 1.4 mm; [0026]). 
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Yamamura to have a carbonitrided layer depth of about 0.3 mm and an induction hardened layer depth of about 1 mm because it forms a bearing with no premature surface peeling or cracks that can be stably used for a long period (Maeda [0019]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
As an alternative to Maeda, Taniguchi teaches test specimens have a diameter of 9 mm (i.e. Dw, the maximum transverse dimension of the metal component in millimetres; [0040]), the carburizing layer depth is 0.4 to 0.7 mm and the induction hardened layer depth is 0.15-1.0 mm (Table 2). The case depth in Taniguchi is up to 1.3 mm (1+(9/30)) and the induction hardening depth is 1.69 (1.3*(1+(9/30))). 
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Yamamura to have a carburizing depth of 0.4 to 0.7 mm and an induction hardened layer is 0.15 to 1.0 mm because it forms a component with little heat treatment distortion and high fatigue strength and toughness (Taniguchi [0001] and Table 3). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamura (JP 2006-038167 machine translation) and Maeda (EP 1462669) as applied to claim 1 above.
Regarding claim 12, Yamamura is silent to the residual stresses of the metal component. 
Maeda teaches the compressive stress in the surface layer (Table 1 and 2 [0036]). The measurement of the surface layer ([0006-0007]) would include a depth of 0 mm and the enriched layer and induction hardened layer having a depth of 1.5 mm ([0025]). Maeda discloses the residual stresses as negative values, it is known within the art that when residual stresses are negative they are compressive and positive residual stresses would be in tension.
 It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Yamamura to have a compressive stress of not less than 200 MPa at the depth of Maeda to the surface area to markedly improve the rolling contact fatigue life and tension-compression fatigue strength, which improves the resistance of the surface to damage while keeping the material cost as before (Maeda Abstract, [0010], [0011], [0037]).
Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamura (JP 2006-038167 machine translation) and Maeda (EP 1462669) as applied to claim 18 above.
Regarding claim 19, Yamamura is silent to tempering the at least one part of the surface metal component after both of the steps a) and b) (i.e. enriching at least one part of a surface and quenching or cooling) have been carried out.
Maeda teaches a method of carbonitriding and induction hardening ([0010]) where tempering is carried out between carbonitriding and induction hardening ([0013]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Yamamura to temper between the carburizing and induction hardening processes because it results in the entire part having low hardness, which allows for a further increase in the compressive stress in the surface layer during the induction hardening process, which further improves the rolling contact fatigue life and fatigue strength (Maeda [0013]).
Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamura (JP 2006-038167 machine translation) and either one of Kazuhiro (JP 2009-203526 machine translation) or Taniguchi (US 2009/0301608) as applied to claim 18 above, and further in view of either one of Campanari (EP 2660340) or Maeda (EP 1462669).
Regarding claim 19, Yamamura and either one of Kazuhiro or Taniguchi is silent to tempering the at least one part of the surface metal component after both of the steps a) and b) (i.e. enriching at least one part of a surface and quenching or cooling) have been carried out.
Campanari teaches a method of thermal treatment for steel parts ([0001]) comprising (a) carburizing, (b) tempering, and (c) induction hardening ([0011]) where carburizing comprises carbon enrichment followed by hardening by cooling ([0008]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Yamamura and either one of Kazuhiro or Taniguchi to perform tempering after carburizing and cooling and before induction hardening because tempering reduces the steel hardness and increases ductility and toughness (Campanari [0005]).
As an alternative to Campanari, Maeda teaches a method of carbonitriding and induction hardening ([0010]) where tempering is carried out between carbonitriding and induction hardening ([0013]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Yamamura and either one of Kazuhiro or Taniguchi to temper between the carburizing and induction hardening processes because it results in the entire part having low hardness, which allows for a further increase in the compressive stress in the surface layer during the induction hardening process, which further improves the rolling contact fatigue life and fatigue strength (Maeda [0013]).



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.H./Examiner, Art Unit 1735                                                                  


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735